IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FRANKLIN JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0968

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 20, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Franklin Jones, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, CLARK, and ROWE, JJ., CONCUR.